DETAILED ACTION
Claims 1-7 are considered in this office action. Claims 1-7 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US8019468) and in view of Donnelly et al. (US2020/0050198A1) and herein after will be referred as Hayashi and Donnelly respectively.

Regarding Claim 1, Hayashi teaches an information processing device that manages an operation of an autonomous vehicle having a loading space in which a parcel is loaded, the information processing device comprising a control unit that executes (Col.5 Line 61-66: “FIGS. 1 to 23 show a transport system 2 of the embodiment by taking an overhead traveling vehicle system for example. In each drawing, reference numeral 4 designates a control system for communicating with an external controller Such as a production controller 6 to receive a transport request”): 
acquiring operation plan information including a route along which the autonomous vehicle travels when the autonomous vehicle delivers the parcel, and a delivery time for the parcel(Col.3 Line 6-12 : “In the invention, the time at which a transport vehicle becomes empty is estimated from the allocated transport instruction by using the traveling time and transfer time from the finish of setting down to completion of the transport instruction. The position at which the transport vehicle becomes empty is obtained from the destination in the trans port instruction”); 
and acquiring vacant space information based on the operation plan information, the vacant space information including a traveling section where a vacant space is generated in the loading space of the autonomous vehicle, a time when the vacant space is generated in the loading space of the autonomous vehicle, and a size of the vacant space that is generated in the loading space of the autonomous vehicle (Col.3 Line 49-54: “Moreover, from the estimated finish time of the allocated transport instruction “From', the position of the stopover buffer, the estimated finish time of the allocated transport instruction “To”, and the position of the transport destination processing device, it is possible to estimate the position and time at which the transport vehicle becomes empty.” : here the size is being interpreted at the vehicle being empty). 

Donnelly teaches when at least one parcel is disposed in the loading space; and causing the autonomous vehicle to travel based on the vacant space information ( Para [0029] : “As another example, the operations computing system can determine an available cabin space (e.g., by subtracting the minimum cabin space in the user service request from a total cabin space in the vehicle), and filter the plurality of candidate stops to include candidate stops that are associated with an amount of cabin space that is less than or equal to the available cabin space.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi to incorporate the teachings of Donnelly to include when at least one parcel is disposed in the loading space; and causing the autonomous vehicle to travel based on the vacant space information. Doing so would optimize transportation efficiency of the vehicle by utilizing the vacant space. 
	

Similarly Claims 5 and 6 are rejected on the similar rational as Claim 1 above is. 

Allowable Subject Matter
Claims 2-4 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowable over prior art.
Response to Arguments
Applicant’s arguments, filed 02/23/2022, with respect to 1, 5 and 6 for 101 rejection have been fully considered and are persuasive.  The 101 rejection of  Claims 1, 5 and 6 have been withdrawn. 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection is necessitated in view of the amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668